DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Publication No.: US 2022/0089835 A1) in view of Kaye et al (US Publication No.: US 2010/0309539 A1, “Kaye”).
Regarding Claim 1, Yang discloses a film (Figure 1C) comprising:
A base layer (Figure 1C, base layer 182); and
A phase transition material (Figure 1C, phase transition material 187), wherein
The phase transition material is a material of which an infrared light transmittance is changed by heat (Paragraph 0030);
A transmittance T550 for light with a wavelength of 550 nm at a temperature of 25°C is 57.5% or more (Figure 3A discloses a transmittance of 57.5% or more at a wavelength of 550nm), and
An absolute value of ∆T2000 according to Equation 1 below is 10% or more (Figure 3A the difference in transmittance between a high temperature of 90°C and a low temperature of 25°C is greater than 10%):
[Equation 1]
∆T2000 = T2000.L-T2000.H,
in Equation 1, T2000.L is a transmittance of the film for light with a wavelength of 2,000 nm at a temperature of 25 0C, and T200o.H is a transmittance of the film for light with a wavelength of 2,000 nm at a temperature of 90 0C.
Yang fails to disclose that the base layer includes one or more concave portions forming lines on a surface of the base layer, and the phase transition material is present in the concave portions of the base layer.
However, Kaye discloses a similar film where the base layer includes one or more concave portions forming lines on a surface of the base layer, and the phase transition material is present in the concave portions of the base layer (Kaye, Figure 6, base layer 4/8 comprises concave portions that are filled with phase transition material 10; Paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Yang to include concave portions filled with the phase transition material as disclosed by Kaye. One would have been motivated to do so for the purpose of optimizing the transmittance of light thereby improving light blocking and transmitting properties of a smart window (Kaye, Paragraph 0036).

Regarding Claim 2, Yang in view of Kaye discloses the film of claim 1, wherein the sum of the transmittance T550 for light with a wavelength of 550nm at a temperature of 25°C and ∆T2000 according to Equation 1 is 60% or more (Yang, Figure 3A, the transmittance T550 is approximately 57.5% whereas  ∆T2000 is approximately 40, so the sum of the two would be greater than 60%).

Regarding Claim 3, Yang in view of Kaye discloses the film of claim 1, wherein an absolute value of ∆T550 according to Equation 2 below is 5% or less (Yang, Figure 3A discloses a difference of approximately 7%; while the claim recites a range of 5% or less, the difference of 7% is close to the claimed range. It has been held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close (See MPEP 2144.05)):
[Equation 2]
∆T550= T550.L- T550.H, in Equation 2, T550.L is a transmittance of the film for light with a wavelength of 550 nm at a temperature of 25 0C, and T550.H is a transmittance of the film for light with a wavelength of 550 nm at a temperature of 90 0C.

Regarding Claim 5, Yang in view of Kaye discloses the film of claim 1.
Yang fails to disclose that the concave portions form a pattern in which two or more lines are formed on the surface of the base layer.
However, Kaye discloses a similar film where the concave portions form a pattern in which two or more lines are formed on the surface of the base layer (Kaye, Figure 6, concave portions 10 form multiple lines on the base layer 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Yang to include concave portions filled with the phase transition material as disclosed by Kaye. One would have been motivated to do so for the purpose of optimizing the transmittance of light thereby improving light blocking and transmitting properties of a smart window (Kaye, Paragraph 0036).

Regarding Claim 6, Yang in view of Kaye discloses the film of claim 5.
Yang fails to disclose that a ratio (W/P) of an average width (W) of the concave portions to an average distance (P) between two lines adjacent to each other is in the range of 1.5 to 6.5.
However, Kaye discloses a similar film where a ratio (W/P) of an average width (W) of the concave portions to an average distance (P) between two lines adjacent to each other is in the range of 1.5 to 6.5 (Kaye, Paragraph 0035 discloses a width of 50nm and Paragraph 0030 discloses an average distance of 10nm resulting in a ratio of about 5, which falls within the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Yang to include concave portions filled with the phase transition material as disclosed by Kaye. One would have been motivated to do so for the purpose of optimizing the transmittance of light thereby improving light blocking and transmitting properties of a smart window (Kaye, Paragraph 0036).

Regarding Claim 7, Yang in view of Kaye discloses the film of claim 1.
Yang fails to disclose that an average width of the concave portion is in the range of 10 to 20um. 
However, Kaye discloses a similar film where an average width of the concave portion is in the range of 10 to 20um (Kaye, Paragraph 0042 discloses a width of 10um to 20um, which falls within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Yang to include concave portions with a particular width as disclosed by Kaye. One would have been motivated to do so for the purpose of controlling and optimizing the transmittance of the film (Kaye, Paragraph 0047). 

Regarding Claim 8, Yang in view of Kaye discloses the film of claim 5.
Yang fails to disclose that an average distance (P) between the two lines adjacent to each other is in the range of 1 to 10um.
However, Kaye discloses a similar film where an average distance (P) between the two lines adjacent to each other is in the range of 1 to 10um (Kaye, Paragraph 0042 discloses a distance of 10um). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Yang to include concave portions with a particular distance as disclosed by Kaye. One would have been motivated to do so for the purpose of controlling and optimizing the transmittance of the film (Kaye, Paragraph 0047). 

Regarding Claim 9, Yang in view of Kaye discloses the film of claim 1.
Yang fails to disclose that an average height of the concave portions is in the range of 1 to 10um.
However, Kaye discloses a similar film where an average height of the concave portions is in the range of 1 to 10um (Kaye, Paragraph 0042). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Yang to include concave portions with a particular height as disclosed by Kaye. One would have been motivated to do so for the purpose of controlling and optimizing the transmittance of the film (Kaye, Paragraph 0047). 

Regarding Claim 10, Yang in view of Kaye discloses the film of claim 1.
Yang fails to disclose that a ratio (H/W) of an average height (H) to an average (W) of the concave portions if .8 to 5.
However, Kaye discloses a similar film where a ratio (H/W) of an average height (H) to an average (W) of the concave portions if .8 to 5 (Kaye, Paragraph 0042 discloses a ratio of 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Yang to include concave portions with a particular height to width ratio as disclosed by Kaye. One would have been motivated to do so for the purpose of controlling and optimizing the transmittance of the film (Kaye, Paragraph 0047). 

Regarding Claim 11, Yang in view of Kaye discloses the film of claim 1.
Yang fails to disclose that a volume (mm3) of a space formed by the concave portions per unit area (1 mm2) of the surface of the base layer is in the range of 5x10-4 to 1x10-2 mm3.
Kaye also fails to disclose that a volume (mm3) of a space formed by the concave portions per unit area (1 mm2) of the surface of the base layer is in the range of 5x10-4 to 1x10-2 mm3. However, Kaye discloses the general environment of disposing concave portions throughout the entire base layer in order to control and optimize light transmittance within the film (Kaye, Figure 6; Paragraph 0047). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a volume (mm3) of a space formed by the concave portions per unit area (1 mm2) of the surface of the base layer is in the range of 5x10-4 to 1x10-2 mm3 is the result-effective variable, and when this volume is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of optimizing light transmittance within a film are realized. While Kaye does not directly disclose that a volume (mm3) of a space formed by the concave portions per unit area (1 mm2) of the surface of the base layer is in the range of 5x10-4 to 1x10-2 mm3, Kaye does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kaye, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a volume (mm3) of a space formed by the concave portions per unit area (1 mm2) of the surface of the base layer is in the range of 5x10-4 to 1x10-2 mm3 for the purpose of controlling light transmittance thereby optimizing an optical structure to operate in the day and in the night.

	Regarding Claim 12, Yang in view of Kaye discloses the film of claim 5.
	Yang fails to disclose that the two or more lines formed by the concave portions are formed to not intersect each other.
	However, Kaye discloses a similar film where the two or more lines formed by the concave portions are formed to not intersect each other (Kaye, Figure 6, lines of the concave portions 10 do not intersect each other). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Yang to include concave portions filled with the phase transition material as disclosed by Kaye. One would have been motivated to do so for the purpose of optimizing the transmittance of light thereby improving light blocking and transmitting properties of a smart window (Kaye, Paragraph 0036).

	Regarding Claim 13, Yang in view of Kaye discloses the film of claim 1, wherein the phase transition material includes vanadium dioxide (VO2) (Yang, Paragraph 0016).

	Regarding Claim 14, Yang in view of Kaye discloses the film of claim 13, wherein an average particle size of the vanadium dioxide (VO2) is in the range of 40 to 70 nm (Paragraph 0027 discloses a particle size of 50nm to 80nm, which overlaps with the claimed range).

	Regarding Claim 15, Yang in view of Kaye discloses the film of claim 1.
	Yang fails to disclose that a ratio of a volume of the phase transition material occupying the concave portions to a total volume of the concave portions is in the range of 5 to 18%.
	Kaye also fails to disclose that a ratio of a volume of the phase transition material occupying the concave portions to a total volume of the concave portions is in the range of 5 to 18%. However, Kaye discloses the general environment of having only a small portion of the concave portion be occupied by the phase transition material (Figure 6). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a ratio of a volume of the phase transition material occupying the concave portions to a total volume of the concave portions is in the range of 5 to 18% is the result-effective variable, and when this volume is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of optimizing light transmittance within a film are realized. While Kaye does not directly disclose that a ratio of a volume of the phase transition material occupying the concave portions to a total volume of the concave portions is in the range of 5 to 18%, Kaye does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kaye, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a a ratio of a volume of the phase transition material occupying the concave portions to a total volume of the concave portions is in the range of 5 to 18% for the purpose of controlling light transmittance thereby optimizing an optical structure to operate in the day and in the night.

	Regarding Claim 16, Yang in view of Kaye discloses the film of claim 1, further comprising an encapsulation layer preventing the phase transition material being in contact with the atmosphere in the concave portions (Yang, Figure 1C, encapsulation layer 185). 

	Regarding Claim 18, Yang in view of Kaye discloses the film of claim 16.
	Yang fails to disclose that a ratio of a volume of an encapsulation layer occupying the concave portions to a total volume of the concave portions is in the range of 35 to 55%. However, Yang discloses the general environment of using an encapsulation layer to optimize the emissivity of the film thereby controlling internal room temperatures (Yang, Paragraph 0037). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a ratio of a volume of an encapsulation layer occupying the concave portions to a total volume of the concave portions is in the range of 35 to 55% is the result-effective variable, and when this ratio is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of optimizing light transmittance within a film are realized. While Yang does not directly disclose that a ratio of a volume of an encapsulation layer occupying the concave portions to a total volume of the concave portions is in the range of 35 to 55%, Yang does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a ratio of a volume of an encapsulation layer occupying the concave portions to a total volume of the concave portions is in the range of 35 to 55% for the purpose of optimizing the emissivity of the film thereby controlling internal room temperatures.

	Regarding Claim 19, Yang in view of Kaye discloses the film of claim 16.
	Yang fails to disclose that the encapsulation layer includes metal oxide.
	However, Kaye discloses a similar film where the encapsulation layer includes metal oxide (Kaye, Figure 6, metal oxide layer 4; Paragraph 0030). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Yang to include a metal oxide film as disclosed by Kaye. One would have been motivated to do so for the purpose of optimizing the transmittance of light thereby improving light blocking and transmitting properties of a smart window (Kaye, Paragraph 0036).

	Regarding Claim 20, Yang in view of Kaye discloses a smart window comprising a glass base and the film of claim 1 (Yang, Figure 1C; Paragraph 0018). 

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, the prior art of record does not teach or suggest a film comprising: a base layer with concave portion and a phase transition material in the concave portions; the phase transition material is a material of which an infrared light transmittance is changed by heat; a transmittance T550 for light with a wavelength of 550 nm at a temperature of 25°C is 57.5% or more and an absolute value of ∆T2000 according to Equation 1 below is 10% or more [Equation 1] ∆T2000 = T2000.L-T2000.H, in Equation 1, T2000.L is a transmittance of the film for light with a wavelength of 2,000 nm at a temperature of 25 0C, and T200o.H is a transmittance of the film for light with a wavelength of 2,000 nm at a temperature of 90 0C, wherein an absolute value of ∆TA550,30 according to Equation 3 below is 1.5% or less and an absolute value of  ∆TA2000,30 according to Equation 4 below is 2% or less: [Equation 3] ∆TA550,30=T550.A-T550.B
in Equation 3, T550.A is a transmittance of the film for light with a wavelength of 550 nm at a temperature of 25 0C after the film is maintained for 30 days in an ambient condition at a temperature of 25 0C, and T550.B is a transmittance of the film for light with a wavelength of 550 nm at a temperature of 25 0C before the film is maintained for 30 days in the ambient condition at a temperature of 25 0C; [Equation 4] ∆TA2000,30=∆T2000.A-∆T2000.B, in combination with the remaining features recited in the claim.
	The prior art of Yang (US 2022/0089835 A1) discloses a base layer comprising a phase transition material having particular transmittances with respect to wavelength and temperature (Figure 1C; Figure 3A). However, Yang fails to disclose concave portions in the base layer and a particular relationship between transmittance and temperature at particular wavelengths after 30 days maintenance. The prior art of Kaye (US 2010/0309539 A1) discloses concave portions in a base layer comprising phase transition material (Kaye, Figure 6). However, Kaye also fails to disclose that an absolute value of ∆TA550,30 according to Equation 3 is 1.5% or less and an absolute value of  ∆TA2000,30 according to Equation 4 is 2% or less.
Therefore, Claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding Claim 17, the prior art of record does not teach or suggest a film comprising: a base layer with concave portion and a phase transition material in the concave portions; the phase transition material is a material of which an infrared light transmittance is changed by heat; a transmittance T550 for light with a wavelength of 550 nm at a temperature of 25°C is 57.5% or more and an absolute value of ∆T2000 according to Equation 1 below is 10% or more [Equation 1] ∆T2000 = T2000.L-T2000.H, in Equation 1, T2000.L is a transmittance of the film for light with a wavelength of 2,000 nm at a temperature of 25 0C, and T200o.H is a transmittance of the film for light with a wavelength of 2,000 nm at a temperature of 90 0C, further comprising an encapsulation layer, wherein an absolute value of ATA55o.60 according to Equation 5 below is 0.5% or less, and an absolute value of ATA2000,60 according to Equation 6 below is 0.3% or less: 31 77045754.1PATENT ATTORNEY DOCKET NO.: 088862-682460 (F19-G20C22C1019P/US) [Equation 5] 
    PNG
    media_image1.png
    19
    171
    media_image1.png
    Greyscale
in Equation 5, T550.c is a transmittance of the film for light with a wavelength of 550 nm at a temperature of 25 0C after the film is maintained for 60 days in an ambient condition at a temperature of 25 0C, and T550.D is a transmittance of the film for light with a wavelength of 550 nm at a temperature of 25 0C before the film is maintained for 60 days in the ambient condition at a temperature of 25 0C; [Equation 6]  
    PNG
    media_image2.png
    19
    213
    media_image2.png
    Greyscale
 in Equation 6, AT200o.c is an absolute value of AT2ooo calculated according to Equation 1 below after the film is maintained for 60 days in the ambient condition at a temperature of 25 0C, and AT2000.D is an absolute value of AT2ooo calculated according to Equation I below before the film is maintained for 60 days in the ambient condition at a temperature of 25 0C, in combination with the remaining features recited in the claim. 
	The prior art of Yang (US 2022/0089835 A1) discloses a base layer comprising a phase transition material having particular transmittances with respect to wavelength and temperature and comprising an encapsulation layer (Figure 1C; Figure 3A). However, Yang fails to disclose concave portions in the base layer and particular characteristics of the encapsulation layer, namely a relationship between transmittance and temperature at particular wavelengths after 60 days maintenance. The prior art of Kaye (US 2010/0309539 A1) discloses concave portions in a base layer comprising phase transition material (Kaye, Figure 6). However, Kaye also fails to disclose that an absolute value of ATA55o.60 according to Equation 5 is 0.5% or less, and an absolute value of ATA2000,60 according to Equation 6 is 0.3% or less.
Therefore, Claim 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871